       Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 1 of 10




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 FALLON S. COOKSEY and BILLY R.
 WASHINGTON,

      Plaintiffs,
                                                           Case No. 4:20-cv-03191
 v.

 GLOBAL TRUST MANAGEMENT, LLC,

      Defendant.

                                              COMPLAINT

        NOW COME the Plaintiffs, FALLON S. COOKSEY and BILLY R.WASHINGTON,

through undersigned counsel, complaining of Defendant, GLOBAL TRUST MANAGEMENT,

LLC as follows:

                                      NATURE OF THE ACTION

        1.          This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq, the Telephone Consumer

Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq, and the Texas Debt Collection Act (the

“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        4.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                                     1
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 2 of 10




                                             PARTIES

       5.      FALLON S. COOKSEY and BILLY R. WASHINGTON (“Fallon” individually,

“Billy” individually, the “Plaintiffs” collectively) are natural persons, over 18-years-of-age, who

at all times relevant resided in Houston, Texas.

       6.      Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).

       7.      Plaintiffs are “persons” as defined by 47 U.S.C. § 153(39).

       8.      Plaintiffs are “consumers” as defined by Tex. Fin. Code Ann. § 392.001(1).

       9.      GLOBAL TRUST MANAGEMENT, LLC (“GTM”) is a limited liability company

organized under the laws of the state of Florida.

       10.     GTM has its principal place of business at 4805 West Laurel Street, Suite 300,

Tampa, Florida 33607.

       11.     GTM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of GTM’s business is the collection of debt.

       12.     GTM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects

or attempts to collect debts owed or due or asserted to be owed or due another.

       13.     GTM is a “person” as defined by 47 U.S.C. § 153(39).

       14.     GTM is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as it

directly or indirectly engages in debt collection.

                                  FACTUAL ALLEGATIONS

       15.     At all times relevant, Fallon was the sole operator, possessor, and subscriber of the

number ending in 5941.

       16.     At all times relevant, Fallon’s number ending in 5941 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).



                                                     2
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 3 of 10




       17.     At all times relevant, Fallon was financially responsible for her cellular telephone

equipment and services.

       18.     In March 2017, Billy obtained a payday loan through online lender, “Check ‘n Go”

which he later defaulted on, thus incurring debt.

       19.     Fallon started to receive phone calls from GTM seeking to collect $468.84.

       20.     Billy’s $468.84 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

       21.     Billy’s $468.84 balance is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2).

       22.     On multiple occasions, Fallon answered.

       23.     Each time Fallon answered, she was met by clear pause, and was forced to say

“Hello, Hello, Hello” prior to being transferred to an agent of GTM.

       24.     On multiple occasions, Fallon stated: “remove my number.”

       25.     Regrettably, these phone calls continued.

       26.     Specifically, on January 8, 2020, GTM called Fallon.

       27.     Immediately, Fallon brought up previous requests to “remove this number.”

       28.     GTM’s representative told Fallon that “[s]he can not do that.”

       29.     Overhearing this conversation, Billy spoke up.

       30.     GTM’s representative immediately transferred this call to Ms. Jeanette Herdt

(“Herdt”).

       31.     Herdt told Billy that they were seeking to collect $468.84 on behalf of Check ‘n

Go.

       32.     Herdt also told Billy that he had not “paid a dime,” before asking what Billy’s plan

is.



                                                    3
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 4 of 10




       33.     Billy then told Herdt to talk to Fallon.

       34.     Herdt asked Fallon if they were refusing payment.

       35.     Before responding, Fallon once more told Herdt that she had previously instructed

GTM to “remove this number.”

       36.     Herdt asked why the number should be removed; that they owed debt; that they

can’t hide from it.

       37.     Fallon told Herdt that they requested that GTM “remove this number three months

prior” before ending this call.

       38.     All in all, Fallon received dozens of unwanted, unauthorized, unconsented-to phone

calls from numbers leading back to GTM – including, (863) 457-4657.

       39.     On January 8, 2020, GTM sent written correspondence.

       40.     This correspondence said:

               RE:     Consumer:              Billy Washington
                       Current Creditor:      Global Trust Management LLC
                       Original Creditor:     Check ‘N Go
                       Original Acct No:      2664****-CNG
                       GTM Acct No:           14386351

                       Balance: $468.84

               Global Trust Management shows a total balance due of $468.84 as of today.

               Call us for payment options.

               If you have further questions, please call 1-844-421-7500

               Professionals are available to assist you Mon.-Tues. 11:00 a.m. – 8:00 p.m.
               EST, Wed.-Fri., 9:00 a.m.-6:00 p.m.

               Sincerely,

               Jeanette Herdt #844-551-2831
               Global Trust Management



                                                 4
        Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 5 of 10




               This communication is from a debt collector. This is an attempt to collect
               a debt and any information obtained will be used for that purpose.

         41.   This correspondence was the initial written correspondence from GTM.

         42.   This correspondence did not afford notice of Billy’s rights pursuant to section

1692g.

         43.   Billy, concerned with having had his rights violated, sought counsel to ensure that

GTM’s unlawful collection practices stopped.

         44.   GTM’s phone calls resulted in aggravation that accompanies unwanted,

unauthorized, unconsented-to phone calls, anxiety, diminished value and utility of telephone

equipment and telephone subscription services, emotional distress, increased risk of personal

injury resulting from the distraction caused by the phone calls, intrusion upon and occupation of

Fallon’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss of

concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services, and wasting Fallon’s

time.

         45.   Fallon, concerned with having had her rights violated, sought counsel to ensure that

GTM’s unlawful collection call campaign stopped.

         46.   Accordingly, Plaintiffs were forced to expend energy/time consulting with

attorneys as direct result of GTM’s unlawful collection practices.

                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

         47.   All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.


                                                 5
     Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 6 of 10




                               Violation(s) of 15 U.S.C. § 1692d

       48.     Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

               (5)    Causing a telephone to ring or engaging any person in telephone
                      conversation repeatedly or continuously with intent to annoy, abuse,
                      or harass any person at the called number.

       49.     GTM violated 15 U.S.C. § 1692d(5) by continuing to place phone calls to Fallon

despite Fallon’s request(s) that GTM stop calling.

       50.     GTM’s behavior of continuing to place phone calls to Fallon was abusive,

harassing, and oppressive.

                               Violation(s) of 15 U.S.C. § 1692g


       51.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)    a statement that unless the consumer, within thirty days after receipt
                      of the notice, disputes the validity of the debt, or any portion thereof,
                      the debt will be assumed to be valid by the debt collector;

               (4)    a statement that if the consumer notifies the debt collector in writing
                      within the thirty-day period that the debt or any portion thereof, is
                      disputed, the debt collector will obtain verification of the debt or a
                      copy of a judgment against the consumer and a copy of such
                      verification or judgment against the consumer and a copy of such
                      verification or judgment will be mailed to the consumer by the debt
                      collector; and


                                                 6
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 7 of 10




               (5)       a statement that, upon the consumer’s written request within the
                        thirty-day period, the debt collector will provide the consumer with
                        the name and address of the original creditor, if different from the
                        current creditor.


15 U.S.C. § 1692g(a).

       52.     The disclosures set forth in 15 U.S.C. § 1692g(a), frequently referred to as the

“validation notice,” are required in the initial communications of all debt collection attempts.

       53.     The validation notice provisions were included by Congress to ensure that

consumers would receive notice of their legal rights.

       54.     GTM violated 15 U.S.C. § 1692g(a) by failing to provide the mandatory validation

notice as required by 15 U.S.C. § 1692g(a).

       55.     Plaintiffs may enforce the provisions of 15 U.S.C. §§ 1692d(5) and g(a) pursuant

to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiffs request the following relief:

       A.      a finding that GTM violated 15 U.S.C. §§ 1692d(5) and g(a);

       B.      an award of any actual damages sustained by Plaintiffs as a result of GTM’s

               violation(s);


                                                 7
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 8 of 10




       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                      COUNT II:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       56.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       57.     GTM placed or caused to be placed dozens of non-emergency calls, including but

not limited to the aforementioned collection calls, to Fallon’s cellular telephone utilizing an

automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice without

Fallon’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       58.     Upon information and belief, based on the “clear pause” Fallon experienced, GTM

employed an ATDS to place calls to Fallon’s cellular telephone.

       59.     Upon information and belief, the ATDS employed by GTM transfers the call to a

live representative once a human voice is detected, hence the clear pause.

       60.     Upon information and belief, the ATDS employed by GTM has the capacity – (A)

to store or produce telephone numbers to be called, using a random or sequential number generator;

and (B) to dial such numbers.

       61.     Upon information and belief, GTM acted through its agents, employees, and/or

representatives at all times relevant.

       62.     As a result of GTM’s violations of 47 U.S.C. §227 (b)(1)(A)(iii), Plaintiff is entitled

to receive $500.00 in damages for each violation.

                                                 8
      Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 9 of 10




       63.     As a result of GTM’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiffs request the following relief:

       A.      a finding that GTM violated 47 U.S.C. § 227 et seq.;

       B.      an award of statutory damages of at least $500.00 for each and every violation;

       C.      an award of treble damages of up to $1,500.00 for each and every violation; and

       D.      an award of such other relief as this Court deems just and proper.

                                        COUNT III
                 Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)

       64.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       65.     Subsection 392.302(4) of the Texas Finance Code provides:

       [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

               (4)     causing a telephone to ring repeatedly or continuously, or making
                       repeated or continuous telephone calls, with the intent to harass a
                       person at the called number.

Tex. Fin. Code Ann. § 392.302(4).

       66.     GTM violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone calls

to Fallon in spite of Fallon’s request(s) that they stop.

       67.     Fallon may enforce the provisions of Tex. Fin. Code Ann. § 392.302(4) pursuant to

Tex. Fin. Code Ann. § 392.403 which provides:

       (a)     A person may sue for:

               (1)     injunctive relief to prevent or restrain a violation of this chapter; and

               (2)     actual damages sustained as a result of a violation of this chapter.



                                                   9
     Case 4:20-cv-03191 Document 1 Filed on 09/14/20 in TXSD Page 10 of 10




        (b)     A person who successfully maintains an action under Subsection (a) is
                entitled to attorney’s fees reasonable related to the amount of work
                performed and costs.

        WHEREFORE, Fallon requests the following relief:

        A.      a finding that GTM violated Tex. Fin. Code Ann. § 392.302(4);

        B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

        D.      an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of any and all issues in

this action so triable of right.

DATED: September 14, 2020                                     Respectfully submitted,

                                                              FALLON COOKSEY & BILLY
                                                              WASHINGTON

                                                              By: /s/ Victor T. Metroff

                                                              Mohammed O. Badwan
                                                              Victor T. Metroff
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              vmetroff@sulaimanlaw.com




                                                 10
